Name: Commission Regulation (EEC) No 24/88 of 5 January 1988 amending for the sixth time Regulation (EEC) No 646/86 fixing the export refunds on wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 4/8 Official Journal of the European Communities 7. 1 . 88 COMMISSION REGULATION (EEC) No 24/88 of 5 January 1988 amending for the sixth time Regulation (EEC) No 646/86 fixing the export refunds on wine 2658/87 (*), as amended by Commission Regulation (EEC) No 3985/87 (*), the nomenclature applicable from 1 January 1988 to export refunds on agricultural products was established by Commission Regulation (EEC) No 3846/87 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Commission Regu ­ lation (EEC) No 3992/87 (2), and in particular Article 56 (4) thereof, Whereas Commission Regulation (EEC) No 646/86 ,(3), as last amended by Regulation (EEC) No 2123/87 (4), fixes the export refunds on wine ; Whereas the present situation of the market and in parti ­ cular wine prices in the Community and in international trade calls for an adjustment of refunds ; whereas account should be taken of the special trend in prices on the Spanish market for wine sector products following the application of the rules on the alignment and compensa ­ tion of prices provided for in the Act of Accession ; whereas the Regulation , in question should be amended accordingly ; Whereas, following the introduction of the 'combined nomenclature' by Council Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 646/86 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publiction in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 January 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 377, 31 . 12 . 1987. 0 OJ No L 256, 7. 9 . 1987, p. 1 . (6) OJ No L 376, 31 . 12. 1987, p. 1 . O OJ No L 366, 24. 12. 1987. O OJ No L 60, 1 . 3 . 1986, p. 46. (4) OJ No L 197, 18 . 7. 1987, p. 21 \ 7. 1 . 88 Official Journal of the European Communities No L 4/9 ANNEX Product code For export to (') Amount of refund applicable in the Community as constituted at 31 December 1985 Amount of refund applicable in Spain in ECU % vol/hl 2009 60 11 100 (2) 2009 60 11 900 2009 60 19 100 (2) 2009 60 19 900 2009 60 51 100 (2) 2009 60 51 900 2009 60 71 100 0 2009 60 71 900 01 02 ; 03 01 ' 02 ; 03 01 1 02 ; 03 01 02 ; 03 1,05 1,05 1,05 1,05 0,55 0,55 0,55 0,55 in ECU/hl 2204 21 25 1 10 01 ; 02 03 5,50  I L in ECU % vol/hl 2204 21 25 130 2204 21 25 190 2204 21 25 900 2204 21 29 110 2204 21 29 130 2204 21 29 190 2204 21 29 900 01 ; 02 03 01 ; 02 03 01 ; 02 03 01 ; 02 03 0,80 4 1,65 0,80 1,65 0,90 1,25 1 in ECU/hl 2204 21 35 110 01 ; 02 03 5,50 li in ECU % vol/hl 2204 21 35 130 2204 21 35 190 2204 21 35 900 2204 21 39 110 2204 21 39 130 2204 21 39 190 2204 21 39 900 01 ; 02 03 01 ; 02 03 01 ; 02 03 01 ; 02 03 0,80 1,65 0,80 1,65 0,90 1,25 l in ECU/hl 2204 21 49 100 2204 21 49 910 2204 21 49 990 2204 21 59 100 2204 21 59 910 2204 21 59 990 2204 29 25 110 01 ; 02 03 01 ; 02 03 01 ; 02 03 17,25 17,25 5,50  No L 4/ 10 Official Journal of the European Communities 7. 1 . 88 Product code For export to (') Amount of refund applicable in the Community as constituted at 31 December 1985 Amount of refund applicable in Spain in ECU % vol/hl 01 ; 02 03 01 ; 02 03 0,90 0,80 1,65 0,80 1,65 01 ; 02 03 01 ; 02 03 1,25 in ECU/hl 2204 29 25 130 2204 29 25 190 2204 29 25 900 2204 29 29 110 2204 29 29 130 2204 29 29 190 2204 29 29 900 2204 29 35 110 2204 29 35 130 2204 29 35 190 2204 29 35 900 2204 29 39 110 2204 29 39 130 2204 29 39 190 2204 29 39 900 01 ; 02 03 5,50 in ECU % vol/hl 01 ; 02 03 01 ; 02 03 0,90 0,80 1,65 0,80 1,65 01 ; 02 03 01 ; 02 03 1,25 in ECU/hl 01 ; 02 03 17,25 2204 29 49 100 2204 29 49 910 2204 29 49 990 2204 29 59 100 2204 29 59 910 2204 29 59 990 01 ; 02 03 17,25 in ECU % vol/hl 1,05 0,55 01 . 02 ; 03 01 02 ; 03 2204 30 91 100 (2) 2204 30 91 900 2204 30 99 100 (2) 2204 30 99 900 1,05 0,55 (') The destinations are identified as follows : 01 Non-member countries on the American continent, not including Venezuela and including those islands politically linked thereto, and the non-member countries listed in Article 1 of Regulation (EEC) No 2223/70 excluding Romania, Bulgaria, Hungary and Czechoslovakia.. 02 Venezuela. 03 All other destinations. (2) The alcoholic strength to be taken into account is the potential alcoholic strength by volume.